DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 11/8/21. Claim 1 has been amended, no new claims have been added, no claims have been cancelled, and claims 13-15 were previously withdrawn. Thus, claims 1-12 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder (2015/0250971) in view of Hilton (WO2016/154676) and Veliss (2010/0313891).
With respect to claim 1, Bachelder discloses a seal-forming structure (200, fig 3B) for treating sleep disordered breathing by delivering breathable gas to an entrance of a patient's airways during sleep (see [0002], lines 9-12), the seal-forming structure comprising a face-engaging surface (portion that creates seal with face; 110, fig 2) that is personalized to a patient's facial contour (see [0012], lines 1-6) and to form a seal with the patient's face (see [0059], lines 3-5); and at least one comfort region (region formed by points 112/114, fig 2) configured to provide substantially even contact pressure between the face-engaging surface against the patient's face (see [0061], lines 1-4) when headgear tension is applied in use for maintaining the position of the seal-forming structure on the patient's face (headgear attached via 960, fig 14); wherein the at least one comfort region is engageable with the patient’s nose (see the points 112-1 and 114-1 contacting the user’s nose in fig 2).
Bachelder is silent regarding the elevated pressure above atmospheric pressure in a range of 4 to 20 cm H2O.
2O (see [0002], lines 1-3).
Therefore, it would have been obvious for the seal forming structure to be used in a sleep treatment at range of 4 to 20 cm H2O since it would perform equally as well due to its function in a CPAP mask.
Further, the modified Bachelder lacks that the seal-forming structure is non-deformable in response to headgear tension.
However, Veliss teaches comfort regions (24, fig 4) of a cushion, non-deformable in response to headgear tension (see [0112], lines 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have modified the seal structure and comfort regions of the modified Bachelder to be non-deforming as taught by Veliss so as to keep an airtight seal and provide comfort for the patient.
With respect to claim 2, the modified Bachelder shows that the at least one comfort region is determined based on its location in use proximal to a predetermined facial landmark (boundaries 112-114, fig 2 of Bachelder).
With respect to claim 4, the modified Bachelder shows that the at least one comfort region determined based on a predicted deformed condition of a patient's facial substructure when headgear tension is applied for maintaining the position of the seal-forming structure on the patient's face (see [0111], lines 5-11 of Bachelder; note the comfort region is determined based on skin condition and wrinkles).

With respect to claim 7, the modified Bachelder shows that the seal-forming structure is a part of a nasal patient interface (see [0049], line 4 of Bachelder).
With respect to claim 8, the modified Bachelder shows that the at least one comfort region is a first region that in use is proximal to a base region of the patient's septum adjacent to the patient's upper lip (520, fig 6 of Bachelder).
With respect to claim 9, the modified Bachelder shows that the at least one comfort region is a second region that in use is proximal to a nasal bridge region of the patient's nose (502, fig 6 of Bachelder).
With respect to claim 10, the modified Bachelder shows that the at least one comfort region is a third region that in use is proximal to a nose tip region of the patient's nose (see point 114-6, fig 2 of Bachelder).
With respect to claim 11, the modified Bachelder shows that the at least one comfort has a depth from 0.1 mm to 5 mm (see [0073], line 6 of Bachelder).
With respect to claim 12, the modified Bachelder shows that the face-engaging surface is personalized via a digitizing process (see [0012], lines 1-6 of Bachelder).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder in view of Hilton and Veliss as applied to claim 1 above, and further in view of Smith (2012/0245962).
With respect to claim 3, the modified Bachelder shows that the at least one comfort region (see claim 1 above) but lacks the region is determined based on predicted skin response or 
However, Smith teaches determining a comfort region (see [0029], lines 7-9) based on predicted skin response when headgear tension is applied (note the kiosk determines the redness of the patients skin when using the interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort region of the modified Bachelder to include the region being determined based on predicted skin response as taught by Smith so as to provide comfort to the patient when wearing the seal structure.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder in view of Hilton and Veliss as applied to claim 1 above, and further in view of Vlutters (2016/0092645).
With respect to claim 5, the modified Bachelder shows that the at least one comfort (see claim 1 above) but lacks the region is determined based on the presence or absence of facial hair.
However, Vlutters teaches determining a comfort region (see [0016], lines 23-26) based on predicted presence or absence of facial hair (see ‘facial hair’ fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort region of the modified Bachelder to include the region being determined based on predicted skin response as taught by Vlutters so as to provide a tight seal.
Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Applicant argues on pg. 8 of remarks that the mask of Bachelder uses two materials .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785